     Case 2:20-cv-00933-PA-KS Document 36 Filed 12/01/20 Page 1 of 1 Page ID #:4143




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
      ANTHONY R. WATTS,                           )       NO. CV 20-933-PA (KS)
11                                                )
                   Petitioner,
12                                                )
           v.                                     )       ORDER ACCEPTING FINDINGS AND
13                                                )       RECOMMENDATIONS OF UNITED
14    R.C. JOHNSON, Warden,                       )       STATES MAGISTRATE JUDGE
                                                  )
15                    Respondent.                 )
16    _________________________________           )

17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of Habeas
19    Corpus (“Petition”), all of the records herein, and the Report and Recommendation of United
20    States Magistrate Judge (“Report”). The time for filing Objections to the Report has passed,
21    and no Objections have been filed with the Court. Having completed its review, the Court
22    accepts the findings and recommendations set forth in the Report. Accordingly, IT IS
23    ORDERED that: (1) the Petition is DENIED; and (2) Judgment shall be entered dismissing
24    this action with prejudice.
25
26    DATED: December 1, 2020                                 ________________________________
27                                                                    PERCY ANDERSON
                                                              UNITED STATES DISTRICT JUDGE
28

                                                      1
